Citation Nr: 0913866	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-33 982	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression and anxiety.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1967 to 
February 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from multiple rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

During the February 2009 Board hearing, the appellant raised a 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).  As such, the Board refers the 
appellant's claim of entitlement to service connection for 
PTSD to the RO for the appropriate development.


FINDINGS OF FACT

1.  In June 2003, the RO denied the appellant's claim of 
entitlement to service connection for a back disorder and 
depression and anxiety.  The appellant did not perfect an 
appeal for any issue.

2.  Evidence received since the June 2003 rating decision is 
not new and material, as it does not raise a reasonable 
possibility of substantiating the claim of service connection 
for depression and anxiety.

3.  Evidence received since the June 2003 rating decision is 
not new and material, as it does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a back disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted since the 
RO's June 2003 rating decision, and the appellant's claim for 
service connection for depression and anxiety is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

2.  New and material evidence has not been submitted since the 
RO's June 2003 rating decision, and the appellant's claim for 
service connection for a back disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In claims to reopen, VA must both notify the appellant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  To satisfy this requirement, VA is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what 


evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, notice letters provided to the appellant in 
October 2006 and January 2008 included the criteria for 
reopening his previously denied claims, the criteria for 
establishing service connection, and information concerning 
why the claims were previously denied.  Moreover, the October 
2006 letter to the appellant notified him of the elements for 
setting effective dates and the assignment of disability 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (holding that where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the RO); 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(finding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  Further, the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  

The VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material evidence 
is presented or secured, as described in [38 U.S.C.A. 
§ 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, VA has a 
duty, in order to assist appellants, to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The appellant's service treatment records and identified VA 
and private medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
With regard to the duty to provide a VA examination if 
necessary, such duty does not extend to claims to reopen until 
after new and material evidence has been submitted.  38 C.F.R. 
§ 3.159(c)(4).  Finally, there is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In order to reopen a claim which has been previously denied 
and which is final, the appellant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The RO denied the appellant's initial claims of entitlement to 
service connection for a back disorder and depression and 
anxiety in a June 2003 rating decision as the RO found no 
complaints of or treatment for these disorders in the 
appellant's service treatment records.  Moreover, there was no 
competent medical evidence that these disorders were related 
to the appellant's active duty service.  After submitting 
additional evidence with respect to back disorder, the RO 
issued another rating decision in March 2004, confirming and 
continuing the previous denial.  The appellant filed a timely 
notice of disagreement to the June 2003 rating decision.  See 
38 C.F.R. § 20.201 (2008).  The RO then issued the September 
2004 statement of the case continuing the denial of service 
connection for the claimed disorders.  Although receiving 
notice, the appellant did not submit a substantive appeal.  
See 38 C.F.R. § 20.302(b) (2008).  Accordingly, the June 2003 
rating decision is final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  

As the June 2003 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since these actions to determine whether the 
appellant's claims for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

Evidence in the claims file at the time of the June 2003 
rating decision includes the appellant's service treatment 
records dated from February 1967 to February 1971; a statement 
from a fellow serviceman dated in February 2003; Social 
Security Administration (SSA) Notice of Award dated in October 
2002; private treatment records from various medical 
facilities and practitioner dated from June 1982 through July 
2002; private treatment records dated from May 2003 to June 
2003; VA treatment records dated in August 2003; and a VA 
examination report dated in September 2003.  

A review of the appellant's service treatment records did not 
yield complaints of or treatment for the disorders at issue 
herein.  A review of the post-service evidence of record 
reveal then current diagnoses of and treatment for a back 
condition and depression and anxiety.  These records did not 
contain an etiological opinion relating either the appellant's 
back disorder or depression and anxiety to his active duty 
service.

To reopen his claims of entitlement to service connection for 
a  back disorder and depression and anxiety, the appellant 
submitted VA treatment records; private treatment records from 
a variety of facilities and practitioners; several statements 
by the appellant in support of his claims; a prescription drug 
history; a United States Air Force Certificate of 
Commendation; SSA records including an award letter and a 
medical opinion dated in May 2002; a statement from a friend 
and fellow serviceman dated in November 2006; a statement from 
his spouse dated in May 2007; a service performance report 
dated in December 1970; and testimony before the Board in 
February 2009.

The Board finds that evidence submitted since the June 2003 
rating decision to be new, as it has not been previously 
submitted and is not cumulative or redundant.  38 C.F.R. 
§ 3.156.  The Board also finds that such evidence is not 
material to the issues herein.  To prevail in a service 
connection claim, there must be medical evidence, or in 
certain circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury and competent medical 
evidence of a nexus between an inservice injury or disease and 
the current disability.  See Hickson, 12 Vet. App. at 253; see 
also Pond, 12 Vet App. at 346.  In the June 2003 rating 
decision, the RO found that there was no evidence of inservice 
occurrence or aggravation of a back disorder or depression or 
anxiety and no competent medical evidence that these disorders 
was related to the appellant's active duty service.  The 
evidence submitted since the last final decision demonstrates 
ongoing treatment for a back disorder and depression and 
anxiety, but does not include a competent etiological opinion 
relating these disorders to the appellant's active duty 
service.  As such, the evidence submitted since the June 2003 
rating decision does not raise a reasonable possibility of 
substantiating the 


claims of entitlement to service connection for either the 
appellant's back disorder or depression and anxiety.  Id.; 38 
C.F.R. § 3.156.

The statements offered by friends and fellow servicemen and 
the testimony and statement offered by the appellant's spouse 
are essentially cumulative of the appellant's prior 
allegations and, thus, are not new evidence.  Vargas-Gonzales 
v. West, 12 Vet. App. 321 (1999).  Moreover, where, as here, 
resolution of issues under consideration turn on a medical 
matter, unsupported lay statements or testimony, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Thus, the newly submitted lay statements and testimony are not 
material evidence since they do not raise a reasonable 
possibility of substantiating either service connection claim.  
38 C.F.R. § 3.156.

The appellant's statements and testimony are considered 
competent evidence about what he experienced; for example, his 
statements and testimony are competent evidence as to the 
circumstances surrounding his inservice fall, his inservice 
duties in the medical field, and the symptoms he experiences.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As 
indicated on his Form DD 214, the appellant's military 
specialty was Medical.  During the hearing before the Board in 
February 2009, the appellant testified that his inservice 
duties were similar to those of a nurse.  After his discharge 
from active duty service, the appellant worked for 18 years as 
a Dispatcher and Dock Supervisor.  Based on this evidence, the 
Board finds that the evidence of record does not demonstrate 
that the appellant has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).  
Moreover, these statements submitted since the June 2003 
rating decision are cumulative of the prior statements and are 
not new.  38 C.F.R. § 3.156.  

The Board finds that new and material evidence has not been 
submitted to reopen the issues of entitlement to service 
connection for a back disorder or depression and 


anxiety since the June 2003 rating decision.  As new and 
material evidence to reopen finally disallowed claims has not 
been submitted, the benefit-of-the-doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for depression and 
anxiety, is not reopened, and the appeal is denied.

New and material evidence not having been received, the claim 
for entitlement to service connection for a back disorder is 
not reopened, and the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


